             Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
 AMERICAN OVERSIGHT,                             )
 1030 15th Street NW, B255                       )
 Washington, DC 20005                            )
                                                 )
                                      Plaintiff, )
                                                 )
 v.                                              )        Case No. 21-cv-637
                                                 )
 U.S. DEPARTMENT OF DEFENSE,                     )
 1600 Pentagon 3E788                             )
 Washington, DC 20301-1600                       )
                                                 )
 and                                             )
                                                 )
 U.S. ARMY,                                      )
 Office of the Army General Counsel              )
 104 Army Pentagon                               )
 Washington, DC 20310-0104                       )
                                                 )
                                                 )
                                    Defendants. )
                                                 )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Defense and the U.S. Army under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).



                                                 1
              Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 2 of 10




         4.      Because Defendants have failed to comply with the applicable time-limit

provisions of the FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the Defendants from continuing to withhold department or agency records and ordering the

production of department or agency records improperly withheld.

                                             PARTIES

         5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

         6.      Defendant U.S. Department of Defense (DOD) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). DOD has possession, custody, and

control of records that American Oversight seeks.

         7.      Defendant U.S. Army (Army) is a component of the Department of Defense

(DOD), which is a department of the executive branch of the U.S. government headquartered in

Washington, DC, and an agency of the federal government within the meaning of 5 U.S.C.

§ 552(f)(1). The Army has possession, custody, and control of records that American Oversight

seeks.




                                                  2
            Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 3 of 10




                                  STATEMENT OF FACTS

       8.      On January 12, 2021, American Oversight submitted similar FOIA requests to

DOD and the Army seeking, broadly speaking, records reflecting communications with the

Office of the President and the Office of the Vice President on January 6, 2021.

                                  DOD Vice President Request

       9.      On January 12, 2021, American Oversight submitted a FOIA request to DOD

seeking the following on an expedited basis:

               All records reflecting communications (including emails, email
               attachments, complete email chains, text messages (or messages on
               similar applications such as Signal or WhatsApp), calendar
               invitations, and notes from or readouts from phone calls) between
               (1) the officials listed below, and (2) Vice President Mike Pence or
               Marc Short, Chief of Staff to Vice President Mike Pence, or
               anyone communicating on either of their behalf (including, but not
               limited to, anyone communicating with email addresses ending in
               ovp.eop.gov).

               1. Chris Miller, Acting Secretary of Defense
               2. Kash Patel, Chief of Staff to the Acting Secretary of Defense
               3. Paul Ney, General Counsel of the Department of Defense

               Please provide all responsive records from January 6, 2021.

Ex. A. at 2.

       10.     On January 15, 2021, DOD acknowledged this request, assigned the request

tracking number 21-F-0428, and granted American Oversight’s request for expedited processing.

       11.     As of the date of this Complaint, American Oversight has not received any further

communication from DOD regarding this request.




                                                3
           Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 4 of 10




                                   DOD White House Request

        12.    Also on January 12, 2021, American Oversight submitted a FOIA request to DOD

seeking the following on an expedited basis:

               All records reflecting communications (including emails, email
               attachments, complete email chains, text messages (or messages on
               similar applications such as Signal or WhatsApp), calendar
               invitations, and notes from or readouts from phone calls) between
               (1) the officials listed below, and (2) President Trump or Mark
               Meadows, Chief of Staff, or anyone communicating on either of
               their behalf (including, but not limited to, anyone communicating
               with email addresses ending in who.eop.gov).

               1. Chris Miller, Acting Secretary of Defense
               2. Kash Patel, Chief of Staff to the Acting Secretary of Defense
               3. Paul Ney, General Counsel of the Department of Defense

               Please provide all responsive records from January 6, 2021.

Ex. B. at 2.

        13.    On January 15, 2021, DOD acknowledged this request, assigned the request

tracking number 21-F-0429, and granted American Oversight’s request for expedited processing.

        14.    As of the date of this Complaint, American Oversight has not received any further

communication from DOD regarding this request.

                                  Army Vice President Request

        15.    Also on January 12, 2021, American Oversight submitted a FOIA request to the

Army seeking the following on an expedited basis:

               All records reflecting communications (including emails, email
               attachments, complete email chains, text messages (or messages on
               similar applications such as Signal or WhatsApp), calendar
               invitations, and notes from or readouts from phone calls) between
               (1) the officials listed below, and (2) Vice President Mike Pence or
               Marc Short, Chief of Staff to Vice President Mike Pence, or
               anyone communicating on either of their behalf (including, but not
               limited to, anyone communicating with email addresses ending in
               ovp.eop.gov).



                                                4
          Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 5 of 10




               1. Ryan McCarthy, Secretary of the Army
               2. Gen. James McConville, Chief of Staff to the Army
               3. James E. McPherson, General Counsel of the Army

               Please provide all responsive records from January 6, 2021.

Ex. C at 2.

       16.     American Oversight requested expedited processing of the Army Vice President

Request pursuant to the FOIA and DOD regulations. Id. at 4–6.

       17.     American Oversight is primarily engaged in disseminating information, within the

meaning of the FOIA statute and DOD’s regulations. See id. at 5–6. The Army Vice President

Request relates to a matter of urgent public interest about an actual or alleged federal

government activity. See id. at 4–5.

       18.     As of the date of this Complaint, American Oversight has not received any

communication from the Army regarding this request.

                                    Army White House Request

       19.     Also on January 12, 2021, American Oversight submitted a FOIA request to the

Army seeking the following on an expedited basis:

               All records reflecting communications (including emails, email
               attachments, complete email chains, text messages (or messages on
               similar applications such as Signal or WhatsApp), calendar
               invitations, and notes from or readouts from phone calls) between
               (1) the officials listed below, and (2) President Trump or Mark
               Meadows, Chief of Staff, or anyone communicating on either of
               their behalf (including, but not limited to, anyone communicating
               with email addresses ending in who.eop.gov).

               1.   Ryan McCarthy, Secretary of the Army
               2.   Gen. James McConville, Chief of Staff to the Army
               3.   James E. McPherson, General Counsel of the Army
               4.   Lt. Gen. Walter E. Piatt, Director of the Army Staff

               Please provide all responsive records from January 6, 2021.



                                                 5
          Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 6 of 10




Ex. D at 2.

       20.     American Oversight requested expedited processing of the Army White House

Request pursuant to the FOIA and DOD regulations. See id at 4–6.

       21.     American Oversight is primarily engaged in disseminating information, within the

meaning of the FOIA statute and DOD’s regulations. See id. at 5–6. The Army White House

Request relates to a matter of urgent public interest about an actual or alleged federal

government activity. See id. at 4–5.

       22.     As of the date of this Complaint, American Oversight has not received any

communication from the Army regarding this request.

                              Exhaustion of Administrative Remedies

       23.     As of the date of this complaint, Defendants have failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any responsive

records Defendants intend to produce or withhold and the reasons for any withholdings; or

(b) produce the requested records or demonstrate that the requested records are lawfully exempt

from production.

       24.     As of the date of this Complaint, the Army has also failed to notify American

Oversight of any determination regarding its requests for expedited processing.

       25.     Through Defendants’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, and the Army’s failure to respond to American Oversight’s

requests for expedited processing within the time period required by law, American Oversight has

constructively exhausted its administrative remedies and seeks immediate judicial review.

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552
                             Failure to Grant Expedited Processing



                                                 6
          Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 7 of 10




                                        (As to the Army)

       26.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       27.     American Oversight properly requested records within the possession, custody,

and control of Defendant Army on an expedited basis.

       28.     Defendant Army is a component of an agency subject to FOIA and must process

FOIA requests on an expedited basis pursuant to the requirements of FOIA and agency

regulations.

       29.     The records American Oversight has requested are urgently needed to inform the

public about government activities of extraordinary public importance, and American Oversight

is primarily engaged in disseminating information to the general public. Therefore, American

Oversight’s requests justify expedited processing under FOIA and agency regulations.

       30.     American Oversight is therefore entitled to declaratory and injunctive relief

requiring Defendant Army to grant expedited processing of American Oversight’s FOIA requests.

                                         COUNT II
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

       31.     Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       32.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       33.     Defendants are an agency, and a component thereof, subject to FOIA and must

therefore make reasonable efforts to search for requested records.




                                                 7
          Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 8 of 10




        34.    Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        35.    Defendants’ failure to conduct adequate searches for responsive records violates

FOIA.

        36.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.

                                      COUNT III
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

        37.    Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

        38.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

        39.    Defendants are an agency, and a component thereof, subject to FOIA and must

therefore release in response to a FOIA request any non-exempt records and provide a lawful

reason for withholding any materials.

        40.    Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

        41.    Defendants’ failure to provide all non-exempt responsive records violates FOIA.

        42.    Plaintiff is therefore entitled to declaratory and injunctive relieve requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

indexes justifying the withholding of any responsive records withheld under claim of exemption.




                                                  8
         Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 9 of 10




                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendant Army to grant expedited processing of American Oversight’s

          requests;

      (2) Order Defendants to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests;

      (3) Order Defendants to produce, within twenty days of the Court’s order, any and all

          non-exempt records responsive to American Oversight’s FOIA requests and Vaughn

          indexes of any responsive records withheld under claim of exemption;

      (4) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (5) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (6) Grant American Oversight such other relief as the Court deems just and proper.




                                                9
        Case 1:21-cv-00637-RC Document 1 Filed 03/10/21 Page 10 of 10




Dated: March 10, 2021                     Respectfully submitted,

                                          /s/ Emma Lewis
                                          Emma Lewis
                                          D.C. Bar No. 144574

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 919-6303
                                          emma.lewis@americanoversight.org

                                          Counsel for Plaintiff




                                     10
